Exhibit 10.1
WARRANT EXERCISE AND STOCK ISSUANCE AGREEMENT
     THIS WARRANT EXERCISE AND STOCK ISSUANCE AGREEMENT (the “Agreement”) is
effective as of this 7th day of October, 2010, by and between Resolute Energy
Corporation, a Delaware corporation (the “Company”), and [______________] (the
“Holder”).
RECITALS
     WHEREAS, the Holder holds [__________] warrants (the “Warrants”) to
purchase shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”);
     WHEREAS, the Holder desires to (i) exercise an aggregate of [__________]
Warrants and (ii) tender to the Company an aggregate of [_________] Warrants to
purchase [_________] shares of Common Stock, subject to and in accordance with
the terms set forth in this Agreement (the “Transaction”); and
     WHEREAS, the Company desires to consummate the Transaction subject to and
in accordance with the terms set forth in this Agreement;
     NOW, THEREFORE, BE IT RESOLVED, that in consideration of the promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
AGREEMENT
     1. Transaction. At the Closing, (i) the Holder hereby agrees to exercise
[_______] Warrants (the “Exercised Warrants”) at an exercise price of $13.00 per
share, for an aggregate exercise price of $[_______] (the “Cash Consideration”)
and tender [_______] Warrants (the “Exchanged Warrants”) to the Company and
(ii) the Company agrees to issue to the Holder an aggregate of [_______] shares
of Common Stock (the “Shares”), all as set forth below in Section 2.
     2. Closing.
          2.1 The date and time of the closing of the Transaction (the “Closing
Date”) shall be 12:00 p.m., Denver, Colorado time, on October 22, 2010.
          2.2 On or prior to the Closing Date, the Holder agrees to
(i) surrender or cause to be surrendered to the Company, at the principal office
of Continental Stock Transfer & Trust Company, a New York corporation (the
“Warrant Agent”), the Exercised Warrants through the facilities of the
Depository Trust Corporation (“DTC”) pursuant to instructions provided in
writing to the Holder by the Company; (ii) execute and deliver to the Warrant
Agent the Form of Election to Purchase included in Exhibit C to that certain
Warrant Agreement by and between the Company and the Warrant Agent;
(iii) surrender or cause to be surrendered to the Company the Exchanged Warrants
through the facilities of the DTC pursuant to instructions provided in writing
to the Holder by the Company; and (iv) transfer to the Company an amount equal
to the

 



--------------------------------------------------------------------------------



 



Cash Consideration, by wire transfer of immediately available funds pursuant to
instructions provided in writing to the Holder by the Company.
          2.3 On the Closing Date, the Company agrees to deliver or cause to be
delivered to the Holder two certificates evidencing the Shares in the standard
form of certificate for the Company’s common stock. The first certificate shall
represent [_______] shares of Common Stock, the purchase and sale of which are
the subject of the Company’s registration statement on Form S-1 (No. 333-166142)
(the “Registered Shares”). The second certificate shall represent [_______]
shares of Common Stock which have not been registered by the Company (the
“Restricted Shares”)
     3. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Holder as follows:
          3.1 Organization and Existence. The Company is duly organized, validly
existing and in good standing under the laws of the State of Delaware.
          3.2 Power and Authority; No Conflicts. The Company has the requisite
corporate power and authority to execute, deliver and perform this Agreement and
to carry out the transactions contemplated hereby. Such execution, delivery and
performance will not (i) require the consent, approval or authorization of any
third party or any governmental authority, other than the filing of any
requisite notices and/or applications to the New York Stock Exchange for the
issuance and sale of the Shares and the surrender of the Warrants, (ii) violate
or conflict with any provision of the Amended and Restated Certificate of
Incorporation and Bylaws of the Company, (iii) conflict with, or constitute a
default (or an event that with notice, or lapse of time, or both, would become a
default) under, or give to any person or entity any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or (iv) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to the Company, except in the case of clauses
(iii) and (iv) above, for such conflicts, defaults, rights or violations that
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Company to perform its obligations
hereunder.
          3.3 Litigation. There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, government agency or self-regulatory
organization or body pending or, to the knowledge of Company, threatened against
or affecting the Company or any of its officers or directors acting as such that
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Company to perform its obligations
hereunder.
          3.4 Valid and Binding Obligations. This Agreement has been duly and
validly executed and delivered by the Company and, assuming the due execution,
authorization and delivery by Holder, constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws relating to or affecting creditors’ rights generally and (ii) general
principles of

2



--------------------------------------------------------------------------------



 



equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
          3.5 Valid Issuance. The issuance, sale and delivery of the Shares in
accordance with this Agreement have been duly authorized by all necessary
corporate action on the part of the Company, and the Shares, when so issued in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issuance thereof. Assuming the validity and accuracy of the Holder’s
representations and warranties in this Agreement, the issuance by the Company of
the Restricted Shares in accordance with this Agreement is exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”). The Company has no contract, arrangement or understanding relating to,
and will not, directly or indirectly, pay any commission or other remuneration
to any broker, dealer, salesperson, agent or any other person for soliciting the
tender of Holder’s Warrants.
          3.6 Registration Statement. The Company has filed with the Securities
and Exchange Commission (the “Commission”) a registration statement on Form S-1
(No. 333-166142) relating to the issuance of up to 48,400,000 shares of the
Company’s Common Stock upon exercise of the Public Warrants, Sponsor’s Warrants
and Founder’s Warrants (as such terms are defined therein) (the “Warrant Share
Registration Statement”); and such Warrant Share Registration Statement has been
declared effective by the Commission. No stop order suspending the effectiveness
of the Warrant Share Registration Statement has been issued and no proceeding
for that purpose has been initiated or threatened by the Commission. The
Exercised Warrants constitute Public Warrants under the Warrant Share
Registration Statement, and the exercise of the Exercised Warrants is being made
pursuant to the Warrant Share Registration Statement.
     4. Representations and Warranties of the Holder. The Holder hereby
represents and warrants to the Company as follows:
          4.1 Organization and Existence. The Holder is duly organized, validly
existing and in good standing under the laws of the Cayman Islands.
          4.2 Power and Authority. The Holder has full power and authority to
execute, deliver and perform this Agreement and to carry out the transaction
contemplated hereby, including the authority to legally tender, sell, assign and
transfer the Warrants. Such execution, delivery and performance will not
(i) require the consent, approval or authorization of any third party or any
governmental authority, (ii) violate or conflict with any provision of the
Certificate of Incorporation (or similar governing documents) of the Holder,
(iii) conflict with, or constitute a default (or an event that with notice, or
lapse of time, or both, would become a default) under, or give to any person or
entity any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Holder is a party, or
(iv) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Holder,
except in the case of clauses (iii) and (iv) above, for such conflicts,
defaults, rights or violations that would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

3



--------------------------------------------------------------------------------



 



          4.3 Litigation. There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, government agency or self-regulatory
organization or body pending or, to the knowledge of Holder, threatened against
or affecting the Holder or any of its officers or directors acting as such that
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Holder to perform its obligations
hereunder.
          4.4 Valid and Binding Obligations. This Agreement has been duly and
validly executed and delivered by the Holder and, assuming the due execution,
authorization and delivery by the Company, constitutes the valid and binding
obligation of the Holder, enforceable against the Holder in accordance with its
terms, except as enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws relating to or affecting creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
          4.5 Title. The Holder holds the Warrants free and clear of any liens,
security interests, encumbrances or other restrictions on transfer. The Holder
has not entered into any agreement which creates or will create upon transfer to
the Company any lien, security interests, encumbrances, notices, restrictions
for transfer on the Warrants except such as are created by the Company. The
Company shall acquire good and marketable title to the Warrants being
surrendered hereunder, free and clear of any liens, security interests, pledges,
claims, liabilities and restrictions of any nature whatsoever (other than
restrictions imposed by applicable securities laws).
          4.6 Information. The Holder has reviewed the Company’s public filings
with the Commission and has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the Transaction. The Holder further has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the Transaction and to obtain additional information
necessary to verify any information furnished to the Holder or to which the
Holder had access. Except as it pertains to the Transaction, this Agreement and
the facts, circumstances and negotiations giving rise to thereto, Holder is not
in possession of any material, nonpublic information received from the Company,
any of its subsidiaries or any of their respective officers, directors,
employees or agents.
          4.7 Regulation M. Holder is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock or
Warrants and other activities with respect to the Common Stock or Warrants by
the Holder.
          4.8 Accredited Investor. Holder is (i) an “accredited investor” as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933 (the “Securities Act”), (ii) experienced in making
investments of the kind described in this Agreement and the related documents,
(iii) able, by reason of the business and financial experience of its officers
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement and
(iv) able to afford the entire

4



--------------------------------------------------------------------------------



 



loss of its investment in the securities being purchased by the Holder from the
Company. The Holder is acquiring the Restricted Shares for investment and not
with a view to the sale or distribution thereof and understands that the
Restricted Shares are restricted securities, as defined in the Securities Act,
and may not be sold or otherwise distributed except pursuant to an effective
registration statement or an exemption from the registration requirements of the
Securities Act and that the certificates for such securities shares will bear a
legend in substantially the following form:
     THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF, THE HOLDER (1) AGREES THAT IT WILL NOT RESELL OR OTHERWISE
TRANSFER THE SECURITY EVIDENCED HEREBY, EXCEPT (A) TO THE ISSUER; (B) TO PERSONS
OTHER THAN U.S. PERSONS OUTSIDE THE UNITED STATES IN COMPLIANCE WITH REGULATION
S UNDER THE SECURITIES ACT; (C) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 ADOPTED UNDER THE SECURITIES ACT OR ANOTHER AVAILABLE
EXEMPTION UNDER THE SECURITIES ACT (IF AVAILABLE); OR (D) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND (2) AGREES THAT
IT WILL, PRIOR TO ANY TRANSFER OF THIS SECURITY, FURNISH TO THE ISSUER OR
ISSUER’S COUNSEL SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS MAY
BE REQUIRED BY THE ISSUER TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT
TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS ‘‘UNITED STATES’’
AND ‘‘U.S. PERSON’’ HAVE THE MEANING GIVEN TO THEM BY REGULATION S UNDER THE
SECURITIES ACT. IN ANY CASE, THE HOLDER HEREOF WILL NOT, DIRECTLY OR INDIRECTLY,
ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THIS SECURITY, EXCEPT AS
PERMITTED BY THE SECURITIES ACT.
     5. Registration Rights.
          5.1 Definitions. For the purposes of this Agreement, the terms set
forth below are used herein as so defined:
          5.1.1 “Business Day” means a day other than a Saturday, Sunday or a
day on which commercial banks in Denver, Colorado are authorized or required by
applicable Law to be closed for business.
          5.1.2 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

5



--------------------------------------------------------------------------------



 



          5.1.3 “Registrable Securities” means: (i) the Restricted Shares and
(ii) any security issued with respect to such Restricted Shares upon any stock
dividend, split, merger or similar event, all of which Registrable Securities
are subject to the rights provided herein until such rights terminate pursuant
to the provisions hereof. Any Registrable Security will cease to be a
Registrable Security upon the earliest to occur of (a) when a registration
statement covering such Registrable Security becomes or is declared effective by
the Commission and such Registrable Security has been sold or disposed of
pursuant to such effective registration statement; (b) when such Registrable
Security has been sold or transferred in a private transaction; (c) when such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in force) under the Securities Act; or (d) one
year after the Closing Date.
          5.1.4 “Registration Expenses” means all expenses incident to the
Company’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Shelf Registration Statement
pursuant to Section 5.3 and the disposition of such securities, including,
without limitation, all registration, filing, securities exchange listing and
New York Stock Exchange fees, all registration, filing, qualification and other
fees and expenses of complying with securities or blue sky laws, fees of the
Financial Industry Regulatory Authority, fees of transfer agents and registrars,
all word processing, duplicating and printing expenses, any transfer taxes and
the fees and disbursements of counsel and independent public accountants for the
Company, including the expenses of any special audits or “cold comfort” letters
required by or incident to such performance and compliance.
          5.1.5 “Selling Expenses” means all underwriting fees, discounts and
selling commissions or similar fees or arrangements allocable to the sale of the
Registrable Securities.
          5.1.6 “Shelf Registration Statement” means a registration statement
under the Securities Act to permit the public resale of the Registrable
Securities from time to time, including as permitted by Rule 415 under the
Securities Act (or any similar provision then in force under the Securities
Act).
          5.2 Rights and Obligations. All rights and obligations of the Holder
under this Section 5, and all rights and obligations of the Company under this
Section 5 with respect to the Holder, shall terminate upon the termination of
the Effectiveness Period (as defined below).
          5.3 Deadline To Become Effective. As soon as practicable following the
Closing Date, but in any event within 45 days of the Closing Date, the Company
shall prepare and file a Shelf Registration Statement under the Securities Act
with respect to all of the Registrable Securities. The Shelf Registration
Statement filed pursuant to this Section 5.3 shall be on such appropriate
registration form of the Commission as shall be selected by the Company. The
Company shall use its commercially reasonable efforts to cause the Shelf
Registration Statement to become effective as soon as practicable but no later
than 180 days following the Closing Date (the “Target Effective Date”). The
Company will use its commercially reasonable efforts to cause the Shelf
Registration Statement filed pursuant to this Section 5.3 to be continuously
effective under the Securities Act until the earlier of (i) the date as of which
all

6



--------------------------------------------------------------------------------



 



Registrable Securities are sold by the Holder and (ii) the date as of which all
Registrable Securities cease to be Registrable Securities (the “Effectiveness
Period”). The Shelf Registration Statement when declared effective (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (and, in the case of any prospectus contained
in such Shelf Registration Statement, in the light of the circumstances under
which a statement is made). As soon as practicable following the date that the
Shelf Registration Statement becomes effective, but in any event within five (5)
Business Days of such date, the Company shall provide the Holder with written
notice of the effectiveness of the Shelf Registration Statement.
          5.4 Delay Rights. Notwithstanding anything to the contrary contained
herein, the Company may, upon written notice to the Holder, suspend the Holder’s
use of any prospectus which is a part of the Shelf Registration Statement (in
which event the Holder shall discontinue sales of the Registrable Securities
pursuant to the Shelf Registration Statement but may settle any previously made
sales of Registrable Securities) if (i) the Company is pursuing an acquisition,
merger, reorganization, disposition or other similar transaction and the Company
determines in good faith that the Company’s ability to pursue or consummate such
a transaction would be materially adversely affected by any required disclosure
of such transaction in the Shelf Registration Statement or (ii) the Company has
experienced some other material non-public event the disclosure of which at such
time, in the good faith judgment of the Company, would materially adversely
affect the Company; provided, however, in no event shall the Holder be suspended
from selling Registrable Securities pursuant to the Shelf Registration Statement
for a period that exceeds an aggregate of 60 days in any 180-day period or
90 days in any 365-day period. Upon disclosure of such information or the
termination of the condition described above, the Company shall provide prompt
notice to the Holder and shall promptly terminate any suspension of sales it has
put into effect and shall take such other reasonable actions to permit
registered sales of Registrable Securities as contemplated in this Agreement.
          5.5 No Demand Rights. Notwithstanding any other provision of this
Agreement, the Holder shall not be entitled to any “demand” rights or similar
rights that would require the Company to effect an underwritten offering upon
the demand of the Holder.
          5.6 In connection with its obligations under this Section 5, the
Company will use its commercially reasonable efforts to:
          5.6.1 prepare and file with the Commission such amendments and
supplements to the Shelf Registration Statement and the prospectus used in
connection therewith as may be necessary to keep the Shelf Registration
Statement effective for the Effectiveness Period and as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by the Shelf Registration Statement;
          5.6.2 furnish to the Holder (i) upon request and subject to
appropriate confidentiality obligations, copies of reasonably complete drafts of
all such documents proposed to be filed (including exhibits and each document
incorporated by reference

7



--------------------------------------------------------------------------------



 



therein to the extent then required by the rules and regulations of the
Commission), and provide the Holder the opportunity to object to any information
pertaining to the Holder and its plan of distribution that is contained therein
and make the corrections reasonably requested by the Holder with respect to such
information prior to filing the Shelf Registration Statement or supplement or
amendment thereto, and (ii) such number of copies of the Shelf Registration
Statement and the prospectus included therein and any supplements and amendments
thereto as the Holder may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities covered by such Shelf
Registration Statement;
          5.6.3 if applicable, use its commercially reasonable efforts to
register or qualify the Registrable Securities covered by the Shelf Registration
Statement under the securities or blue sky laws of such jurisdictions as the
Holder shall reasonably request; provided, however, that the Company will not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action which would subject it
to general service of process in any such jurisdiction where it is not then so
subject;
          5.6.4 notify the Holder, at any time when a prospectus relating
thereto is required to be delivered by it under the Securities Act, of (i) the
filing of the Shelf Registration Statement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Shelf Registration Statement or any
post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Shelf Registration Statement or any prospectus
or prospectus supplement thereto;
          5.6.5 notify the Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (i) the
happening of any event as a result of which the prospectus or prospectus
supplement contained in the Shelf Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any prospectus contained therein, in the light of
the circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Company agrees
to amend or supplement the prospectus or prospectus supplement or take other
appropriate action so that the prospectus or prospectus supplement does not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and to take such
other commercially reasonable action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

8



--------------------------------------------------------------------------------



 



          5.6.6 upon request and subject to appropriate confidentiality
obligations, furnish to the Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
          5.6.7 otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
          5.6.8 cause all such Registrable Securities registered pursuant to
this Agreement to be listed on the New York Stock Exchange;
          5.6.9 use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company to enable the Holder to consummate the disposition of such
Registrable Securities; and
          5.6.10 if requested by the Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as the Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.
The Holder, upon receipt of notice from the Company of the happening of any
event of the kind described in Section 5.6.5, shall forthwith discontinue offers
and sales of the Registrable Securities until the Holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 5.6.5 or until
it is advised in writing by the Company that the use of the prospectus may be
resumed and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by the Company,
the Holder will, or will request the managing underwriter or underwriters, if
any, to deliver to the Company (at the Company’s expense) all copies in its
possession or control, other than permanent file copies then in the Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.
          5.7 Cooperation by Holder. The Company shall have no obligation to
file the Shelf Registration Statement if the Holder fails, upon request from the
Company, to timely furnish such information that the Company determines, after
consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

9



--------------------------------------------------------------------------------



 



          5.8 [RESERVED]
          5.9 Expenses. The Company will pay all reasonable Registration
Expenses as determined in good faith. The Holder shall pay its pro rata share of
all Selling Expenses in connection with any sale of its Registrable Securities
hereunder. In addition, except as otherwise provided in Section 6 hereof, the
Company shall not be responsible for legal fees incurred by the Holder in
connection with the exercise of the Holder’s rights hereunder.
          5.10 Failure to Register. In the event that the Shelf Registration
Statement has not been declared effective before the Target Effective Date and
the Company has failed to comply with its obligations under Section 7 of this
Agreement (the “Penalty Conditions”), then the Company shall pay to the Holder,
upon Holder’s demand, an amount in cash equal to .75% of the aggregate fair
market value (measured on a monthly basis by calculating the average daily
closing prices on the NYSE) of the Registrable Securities for each month that
the Company has failed to satisfy the Penalty Conditions; provided, however, for
the avoidance of doubt, payment of any amount pursuant to this Section 5.10
shall be due only for those months where Holder continues to hold any
Registrable Securities, and shall be pro-rated to the extent the Penalty
Conditions were only effective for a portion of the month, based on the number
of trading days Holder was unable to sell such Registrable Securities either
pursuant to the Shelf Registration Statement, Rule 144, or otherwise.
     6. Indemnification.
          6.1 By the Company. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Company will
indemnify and hold harmless the Holder, its directors, officers, employees and
agents and each Person, if any, who controls the Holder and its directors,
officers, employees or agents (collectively, the “Holder Indemnified Persons”),
against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in the Shelf
Registration Statement, any preliminary prospectus, prospectus supplement or
final prospectus contained therein, or any amendment or supplement thereof,
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in light of the circumstances under which they were made) not
misleading, (iii) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement or (iv) any breach of any
covenant, agreement or obligation of the Company contained in this Agreement,
other than the obligations of the Company pursuant to Section 5, and will
reimburse the Holder Indemnified Persons for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings; provided, however, that the Company will
not be liable in any such case if and to the extent that any such Loss arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
such Holder Indemnified Person in writing specifically for use in the

10



--------------------------------------------------------------------------------



 



Shelf Registration Statement, or prospectus supplement, as applicable. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Holder Indemnified Person, and shall survive the
transfer of such securities by the Holder.
          6.2 By the Holder. The Holder agrees to indemnify and hold harmless
the Company, its directors, officers, employees and agents and each Person, if
any, who controls the Company within the meaning of the Securities Act or of the
Exchange Act, and its directors, officers, employees and agents, (the “Company
Indemnified Persons”) against any Losses to which such Company Indemnified
Person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact (in the case of any
prospectus, in light of the circumstances under which such statement is made)
contained in information regarding the Holder, furnished in writing by or on
behalf of the Holder expressly for inclusion in the Shelf Registration
Statement, any preliminary prospectus, prospectus supplement or final prospectus
contained therein, or any amendment or supplement thereof, (ii) any
misrepresentation or breach of any representation or warranty made by the Holder
in this Agreement or (iii) any breach of any covenant, agreement or obligation
of the Holder contained in this Agreement; provided, however, that the liability
of the Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by the Holder from the sale of
the Registrable Securities giving rise to such indemnification.
          6.3 Notice. Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission to so notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 6. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election to so
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 6 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to

11



--------------------------------------------------------------------------------



 



indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.
          6.4 Contribution. If the indemnification provided for in this
Section 6 is held by a court or government agency of competent jurisdiction to
be unavailable to any indemnified party or is insufficient to hold them harmless
in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements, omissions or conduct that resulted in such Losses, as well as any
other relevant equitable considerations; provided, however, that in no event
shall the Holder be required to contribute an aggregate amount in excess of the
dollar amount of proceeds (net of Selling Expenses) received by the Holder from
the sale of Registrable Securities giving rise to such indemnification. The
relative fault of the indemnifying party on the one hand and the indemnified
party on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
          6.5 Other Indemnification. The provisions of this Section 6 shall be
in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
     7. Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, during the
Effectiveness Period, the Company agrees to use its commercially reasonable
efforts to:
          7.1 Make and keep public information regarding the Company available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;
          7.2 File with the Commission in a timely manner all reports and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act at all times from and after the date hereof; and

12



--------------------------------------------------------------------------------



 



          7.3 So long as the Holder owns any Registrable Securities, furnish,
unless otherwise available via EDGAR, to the Holder forthwith upon request a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed as the Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing the Holder
to sell any such securities without registration.
     8. Conditions to the Company’s Obligation to Consummate Transaction. The
obligation of the Company to consummate the Transaction is subject to the
satisfaction or waiver, at or prior to the Closing Date, of the following
conditions:
          8.1 The representations and warranties of the Holder set forth in this
Agreement shall be true and correct in all respects on the date of this
Agreement and on the Closing Date, as if made on the Closing Date, and on or
before such Closing Date, the Holder shall have performed in all respects the
covenants and agreements of the Holder required to be performed by the Holder on
or before the Closing Date.
     9. Conditions to the Holder’s Obligation to Consummate Transaction. The
obligation of the Holder to consummate the Transaction is subject to the
satisfaction or waiver, at or prior to the Closing Date, of the following
conditions:
          9.1 The representations and warranties of the Company set forth in
this Agreement shall be true and correct in all respects on the date of this
Agreement and on such Closing Date, as if made on such Closing Date, and on or
before such Closing Date, the Company shall have performed in all respects the
covenants and agreements of the Company required to be performed by the Company
on or before such Closing Date.
     10. Miscellaneous.
          10.1 Any provision of this Agreement may be amended or waived if such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement, or in the case of a waiver, by the party against
whom the waiver is to be effective.
          10.2 No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
          10.3 This Agreement shall be binding on and inure to the benefit of
each party hereto and his or its legal representatives, successors and assigns;
provided, however, Holder may not assign its rights pursuant to Section 5
without the prior written consent of the Company.
          10.4 This Agreement shall be governed by and construed in accordance
with the law of the State of New York, without regard to the conflicts of law
rules of such state.
          10.5 The representations and warranties contained herein shall survive
for one year following the Closing Date.

13



--------------------------------------------------------------------------------



 



          10.6 All notices and other communications relating to this Agreement
shall be dated and in writing and shall be deemed to have been duly given when
delivered, if delivered personally or sent by registered or certified mail,
return receipt requested, postage prepaid, and when received if delivered
otherwise, to the party to whom it is directed:
          If to the Company, to the Company at the following address:
Resolute Energy Corporation
1675 Broadway
Suite 1950
Denver, CO 80202
Attn: Michael N. Stefanoudakis, General Counsel
Fax: (303) 623-3628
          With a copy to:
Davis, Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, CO 80202
Attn: Ronald R. Levine, II
Fax: (303) 892-7400
          If to the Holder, to the Holder at the following address:
[_____________]
c/o Pine River Capital Management L.P.
601 Carlson Parkway
Suite 330
Minnetonka, MN 55305
Attn: Timothy O’Brien, General Counsel
Fax: 612-238-3301
          10.7 This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
          10.8 The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          10.9 This Agreement constitutes the entire agreement between and among
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between and
among the parties with respect to the subject matter hereof and thereof. No
provision of this Agreement is intended to confer upon any person other than the
parties hereto any rights or remedies hereunder.
          10.10 In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

14



--------------------------------------------------------------------------------



 



          10.11 Each party hereto shall promptly execute and deliver such
further agreements and instruments, and take such further actions, as the other
party may reasonably request in order to carry out the purpose and intent of
this Agreement.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

                      RESOLUTE ENERGY CORPORATION, a Delaware corporation    
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
               
 
                    [_______________]    
 
                    By:   Pine River Capital Management L.P.,         Its
Investment Manager    
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

